     Case 1:19-cv-00133-NONE-EPG Document 113 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10     REPLANET HOLDINGS, INC.,                          No. 1:19-cv-00133-NONE-EPG
11                        Plaintiff,                     ORDER RE EXPERT DISCOVERY
                                                         DEADLINES
12            v.
                                                         (ECF No. 112)
13     FEDERAL INSURANCE COMPANY, et
       al.,
14
                          Defendants.
15

16
             On October 1, 2020, the parties filed a joint stipulation to continue certain pretrial
17
      deadlines. (ECF No. 112). Good cause appearing, the Court GRANTS the stipulation.
18
             Accordingly, it is HEREBY ORDERED, that the scheduling order is modified as follows:
19

20                                     Event                                 Date
                   Continued deposition of Kenneth West            October 14, 2020
21                 Continued deposition of rePlanet’s Rule         October 20, 2020
                   30(b)(6) witness
22                 Continued deposition of Kimberly Russell        October 27, 2020
23                 The nonexpert discovery cutoff date, as to      October 27, 2020
                   depositions of Kimberly Russell, Kenneth
24                 West, rePlanet’s Rule 30(b)(6) witness,
                   Stater Bros.’s Rule 30(b)(6) witness, and
25                 Officer Leonard Romero only
                   Expert disclosure deadline, which shall be      November 20, 2020
26
                   served by overnight mail
27                 Expert rebuttal deadline, which shall be        December 15, 2020
                   served by overnight mail
28
                                                         1
     Case 1:19-cv-00133-NONE-EPG Document 113 Filed 10/02/20 Page 2 of 2

 1                Expert discovery cutoff          December 30, 2020
                  Pretrial conference              January 28, 2021, at 8:30
 2
                                                   a.m.
 3                Trial                            March 30, 2021, at 8:30
                                                   a.m.
 4

 5
      IT IS SO ORDERED.
 6

 7       Dated:     October 2, 2020              /s/
 8                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            2
